UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6289



BARBARA JO ARCHIE,

                                           Petitioner - Appellant,

          versus


WENDY HOBBS, Warden, Virginia Correctional
Center for Women,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-96-0469-R)


Submitted:   September 9, 1997        Decided:   September 22, 1997


Before MURNAGHAN, HAMILTON, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Morchower, MORCHOWER, LUXTON & WHALEY, Richmond, Virginia,
for Appellant. Linwood Theodore Wells, Jr., Assistant Attorney
General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

her petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997). We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-
trict court. Archie v. Hobbs, No. CA-96-0469-R (W.D. Va. Feb. 5,
1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2